Case: 22-2165    Document: 14      Page: 1    Filed: 12/14/2022




            NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                   ______________________

   ALTERNATIVE PETROLEUM TECHNOLOGIES
        HOLDINGS CORP., ALTERNATIVE
       PETROLEUM TECHNOLOGIES, INC.,
              Plaintiffs-Appellants

                              v.

                    PATRICK GRIMES,
                     Defendant-Appellee
                   ______________________

                         2022-2165
                   ______________________

     Appeal from the United States District Court for the
 District of Nevada in No. 3:20-cv-00040-MMD-CLB, Judge
 Miranda M. Du.
                   ______________________

                         ORDER
     The appellant having failed to file the brief required by
 Federal Circuit Rule 31(a) within the time permitted by the
 rules, it is
Case: 22-2165   Document: 14   Page: 2   Filed: 12/14/2022




 2 ALTERNATIVE PETROLEUM TECHNOLOGIES HOLDINGS CORP. V.
                                                 GRIMES


     ORDERED that the notice of appeal be, and the same
 hereby is, DISMISSED, for failure to prosecute in
 accordance with the rules.




                                FOR THE COURT

 December 14, 2022
      Date                      /s/ Peter R. Marksteiner
                                Peter R. Marksteiner
                                Clerk of Court


 ISSUED AS A MANDATE: December 14, 2022